EVERETT, Senior Judge
(dissenting):
A servicemember who receives delivery of controlled substances is not guilty of distributing the controlled substance, even though without his participation the distribution would not have taken place. Likewise, a servicemember who assists another person in obtaining a controlled substance for the latter’s personal use is not a distributor, although he is criminally liable for aiding and abetting the purchaser’s possession of the substance.
*144On the other hand, even someone whose initial role is to help the purchaser may become liable for aiding and abetting the crime of distribution, if at some point he associates himself not only with the purchaser but also with the distributor. United States v. Hill, 25 MJ 411 (CMA 1988).
Tracy’s aid was originally enlisted by the government agent to help him locate a source of LSD. Ultimately, appellant found a supplier, who sold the drug to the government agent. Tracy himself never touched the drug. When I consider all the evidence, I remain unpersuaded that Tracy ever allied himself enough with the seller to be criminally liable for aiding and abetting the distribution of the LSD. On the other hand, he clearly aided and abetted the buyer’s possession of that substance.* Therefore, I cannot join in affirming the finding of guilty of distribution, even though I could affirm a conviction of some lesser-included offense.

 Since the government agent could rightfully take possession of a controlled substance instant to his investigation, the question might arise as to whether Tracy could be liable for aiding and abetting a lawful possession of the LSD when the person who he aided could not be prosecuted for this offense. Therefore, his liability might only be for attempted possession.